The offense is the unlawful carrying of a pistol, punishment fixed at a fine of one hundred dollars. *Page 61 
The complaint was filed on the 6th of November, 1926. The information was filed and the trial took place on March 2, 1927.
The purported statement of facts is not in a condition for consideration for the reason that it consists wholly in questions and answers transcribed from the stenographer's notes. See Vernon's Ann. Tex. C. C. P. 1925, Vol. 3, p. 100, Art. 760, note 23.
There are four bills of exceptions. In the first bill complaint is made of the "refusal to give necessary time to file a motion for a continuance." There is nothing in the bill to show that there was any meritorious reason for a delay. It names no witnesses that would testify and states no other fact upon which this court could pass judgment to determine that there was error.
Bill No. 2 complains that the appellant was tried before jurors who did not compose the regular panel. The statute authorizes such action. See Art. 640, C. C. P., 1925. The bill states no facts which would warrant this court in concluding that in trying the case before a jury summoned by the sheriff there was any irregularity requiring or justifying a reversal. See Murff v. State, 281 S.W. 1077.
Bill No. 3 consists wholly of questions and answers and for that reason cannot be considered. See Jetty v. State, 90 Tex. Crim. 346. Moreover, it fails to state such surrounding facts as would enable this court to determine whether the complaint is meritorious or not.
Bill No. 4 seems to complain of the fact that the jury, in their verdict, used the word "indictment" instead of "information." This, in our judgment, would not vitiate the verdict. The bill also contains a recital in these words:
"Because the court erred in allowing the state to prove that the alleged offense occurred near the residence of the state's witness, Ira McLemore, and would not permit the defendant, nor his witnesses, to explain to the jury why he, the defendant, was at the residence of the said Ira McLemore at the time of the alleged offense."
The bill fails to contain any statement of other facts from which this court can determine whether the matter complained of took place. An objection based upon no facts certified by the trial judge can be given no weight upon appeal. Holmes v. State, 282 S.W. 585; Quinney v. State, 86 Tex.Crim. Rep..
The judgment is affirmed.
Affirmed. *Page 62 
                    ON MOTION FOR REHEARING.